DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 8-13 in the reply filed on 3/29/21 is acknowledged.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-13 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Freger et al (US 2012/0031842), with evidence from Cadotte (US 4,277,344) and Uemura et al (US 4,761,234)

Cadotte teaches the polyamide structure in the membrane as:

    PNG
    media_image1.png
    138
    573
    media_image1.png
    Greyscale

As is seen there are pendant –COOH groups, and pendant side chains “Z” of polyamide (hydrophilic). In addition, it would be clear from the polyamide that the chain ends can have free –NH2 groups as well. Both –NH2 and –COOH groups ionize in water.
Uemura teaches interfacially polymerized polyamide thin-film composites using di and tri amine and and di and tri acids, which in turn would have both –NH2 and –COOH pendant groups, as well as the pendant side chains as in Cadotte.
Thus Cadotte and Uemura, by themselves, would anticipate the claims.
Additionally, Freger teaches having pendant hydrophilic groups on the membrane – see [0012] (listed compounds are same as that of the applicant), abstract, 
Claim 2 only recites what the membrane is capable of, not a structural limitation. Claim 3 – backbone is polyamide in Freger, Cadotte and Uemura. Claims 4-6: ionic group is cationic amine. Claim 8: since Freger uses a photoinitiator to modify the membrane, residual photo-initiator would be inherently present. See [0003] and Examples. Claim 9 - Membrane porosity – this is a result-effective variable and can be optimized. All the three references teach a microporous support over which the thin film polyamide layer is established. The porosity of this membrane combination would depend on striking a balance between the structural integrity requirement and the water permeation rate. Obviously, more porous means more permeability, but the less strong the membrane would be. And one of ordinary skill in the art would be capable of designing the porosity requirement. Pore size as in claim 10 – the range claimed overlaps the RO and NF membranes: 0.001 micron = 1 nm. Also see [0001] of Freger. Moreover, the substrate membrane is microporus or ultrafiltration, which has the pore size in the range claimed. Filter and filter cartridge are usable form of the membrane – obvious. Claim 13: The membrane of the references are intended for use in water treatment and filtering solutions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777